                    Case 1:19-cr-00734-WHP Document 55
                                                    56 Filed 04/24/20 Page 1 of 1
                                                                U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of New York


                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew=s Plaza
                                                                New York, New York 10007


                                                                April 24, 2020

           BY ECF
           The Honorable William H. Pauley III
           United States District Judge
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl Street
           New York, New York 10007

                   Re:    United States v. Amilcar Romero et al., 19 Cr. 734 (WHP)

           Dear Judge Pauley:

                  The Government respectfully writes on behalf of the parties in response to the Court’s April
           9, 2020 Order (Doc. No. 50) directing the parties to confer and submit a proposed motions
           schedule.

                  The parties have conferred and propose the following schedule: Defense motions due on
           or before August 21, 2020; Government responses due on or before September 11, 2020; and
           defense replies due on or before September 18, 2020.

                    Furthermore, the Government moves to exclude time under the Speedy Trial Act, pursuant
           to Title 18, United States Code, Section 3161(h)(1)(A), until September 18, 2020. The Government
           submits that the ends of justice served by such an exclusion outweigh the best interests of the
           defendants and the public in a speedy trial, because such an exclusion will allow the defendants
           and their counsel time to continue reviewing the voluminous discovery in this case, evaluating
           whether any motions are appropriate, and discussing with the Government potential pretrial
           resolutions of this matter. In addition, such an exclusion will also ensure the effective assistance
           of counsel and prevent any miscarriage of justice. Defense counsel consent to this motion.

                                                                Respectfully submitted,
Application granted. The Court adopts the
proposed motion schedule and will hear                          GEOFFREY S. BERMAN
argument on the motions on September 30, 2020 at                United States Attorney
2:00 p.m. Time waived in the interest of justice until
September 30, 2020.                                    By:
                                                                Michael D. Longyear
                                                                Justin V. Rodriguez
                                                                Jacob E. Warren
                                                                Assistant United States Attorneys
                                                                (212) 637-2223 / 2591 / 2264

           Cc: Counsel of record (by ECF)
                   April 24, 2020
